DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 – 20 are objected to because of the following informalities:  Examiner notes that in recopying certain of the claims, a space that was present in the original claim listing was eliminated in the copy provided with the amendment. For example the term “isoperable” (claim 1, line 4) should read “is operable”; “awavelength” (claim 1, line 6) should read “a wavelength”. Likewise, claims 3 (“thewrist”), 7 (“whenthe” and “thepotassium”), 9 (“alight”), 10 (“aplane”), 17 (“theoptical”), 18 (“detectbackscatter”, “muscularwalled”, “walledtube”, and “theoptical”), 19 (“bottomsurface”), and 20 (“bottomsurface”) need to be provided with corrected spacing. Examiner believes each instance has been highlighted, but requests that Applicant carefully review the claim listing and provide additional updates, if needed.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 8 and 18 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6 and 14 of U.S. Patent No. 10,307,101 for the reasons of record.
Allowable Subject Matter
Claims 9 – 17 would be allowable if updated to address the objections indicated above.
Response to Arguments
Applicant’s arguments, see Remarks, filed 30 September 2021, with respect to the rejections under 35 USC 102 and 103 have been fully considered and are persuasive.  The rejection of claims 9 – 20 over the prior art have been withdrawn. 
Examiner has reviewed the claims and the previously applied prior art and agrees that the claims require certain details that are not taught or suggested in the prior art. With regard to claim 9, the details regarding the housing set the position of sensor elements to be on the bottom of the wrist when the apparatus is worn by the subject during a measurement. While Miller does teach plural sensor elements that may be embedded into a band (for example, in Figures 3 + 4, as relied upon in the rejection) and use of measurements from multiple types of sensors to analyze hydration, there is no recognition that the optical sensors and impedance sensor elements on the inner side of the band should be adjacent the bottom surface of the wrist during the measurement. The details of Figures 3 and 4 show the inner band sensors (402 and 406) nearest the display element (404) and outward facing sensors positioned on the opposite (likely lower, when worn) section of the band. Regarding claim 18, the discussion of Miller of paragraphs [0052 - 0053] (which were cited in the rejection) teaches important aspects of the analysis 
Applicant’s request to hold the Double Patenting rejection in abeyance is noted. Without amending the claims to differentiate from the claims of the patent, persuasively arguing the details of the rejection, or filing a Terminal Disclaimer it is proper to maintain the rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791